           Case 1:17-cv-02665-ABJ Document 41 Filed 04/03/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
WILDEARTH GUARDIANS,                   )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No. 17-2665 (ABJ)
                                       )
BUREAU OF LAND MANAGEMENT,             )
                                       )
      Defendant.                       )
______________________________________ )

                                DEFENDANT’S STATUS REPORT

       Defendant, the United States Bureau of Land Management (“BLM” or “DOI”),

respectfully files this status report to further apprise the Court of its progress in processing

Plaintiff’s Freedom of Information Act (“FOIA”) request. Following the Court’s status

conference held on May 10, 2018, the Court ordered DOI to process at least 1,000 pages per

month and to file monthly status reports regarding its progress. Except for its first production,

which was slightly less than the 1,000 pages required by the Court, DOI has exceeded this

requirement for each of its 22 productions in this action, as listed below:

 Production         Date                               Pages (approximate)

 1                  May 30, 2018                       840

 2                  June 30, 2018                      1,509

 3                  July 30, 2018                      1,500

 4                  August 31, 2018                    2,401

 5                  September 2018                     2,500

 6                  October 2018                       2,000
           Case 1:17-cv-02665-ABJ Document 41 Filed 04/03/20 Page 2 of 4



 7                 November 30, 2018                 2,000

 8                 December 2018                     2,300

 9                 January 31, 2019                  2,000

 10                February 28, 2019                 2,700

 11                March 29, 2019                    2,356

 12                April 30, 2019                    4,852

 13                May 30, 2019                      1,760

 14                June 28, 2019                     5,130

 15                July 31, 2019                     1,700

 16                August 30, 2019                   4,370

 17                September 30, 2019                2,700

 18                October 31, 2019                  4,600

 19                November 29, 2019                 5,200

 20                December 31, 2019                 5,000

 21                January 31, 2020                  7,000

 22                February 28, 2020                 10,665

 23                March 31, 2020                    4,800



       DOI anticipates making a timely April release. Accordingly, DOI proposes that it file

another status report by May 4, 2020, further apprising the Court of its progress in responding to

Plaintiff’s FOIA request.

       A proposed order is attached.




                                                 2
   Case 1:17-cv-02665-ABJ Document 41 Filed 04/03/20 Page 3 of 4




Dated: April 3, 2020         Respectfully submitted,

                             TIMOTHY J. SHEA, D.C. Bar. No. 437437
                             United States Attorney

                             DANIEL F. VAN HORN, D.C. Bar No. 924092
                             Chief, Civil Division

                       By:   /s/ Christopher Hair
                             CHRISTOPHER HAIR, PA Bar No. 396656
                             Assistant United States Attorney
                             555 Fourth Street, N.W.
                             Washington, D.C. 20530
                             (202) 252-2541
                             christopher.hair@usdoj.gov

                             Counsel for Defendant




                                      3
           Case 1:17-cv-02665-ABJ Document 41 Filed 04/03/20 Page 4 of 4



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
WILDEARTH GUARDIANS,                   )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No. 17-2665 (ABJ)
                                       )
BUREAU OF LAND MANAGEMENT,             )
                                       )
      Defendant.                       )
______________________________________ )

                                    [PROPOSED] ORDER

       In light of Defendant’s status report, it is hereby ORDERED that Defendant shall file

another status report by May 4, 2020, informing the Court of Defendant’s progress in responding

to Plaintiff’s FOIA request.

       SO ORDERED.



______________                              __________________________________
Date                                        Hon. Amy Berman Jackson
                                            UNITED STATES DISTRICT JUDGE
